UNITED STATES DISTRICT COURT
F()R THE DISTRICT OF COLUMBIA

MOHAMMED SALEM AL-ZARNOUQI,
Petitioner,

Civil Action No. 06-1767 (RCL)

FILED
mt 12 2012

C|erk. U.S. D|strlct & Bankruptcy
   lof the Dlstrlct of columbia

v.
BARACK OBAMA, et al.,

Respondents.

~/\.¢~./\/\.¢\/\/\_¢\.zv/\.a

This matter comes before the Court following a status conference held July l2, 20l2. lt
is hereby

ORDERED that the following schedule apply:

Deadline for Petitioner to Amend Motions: October 31, 2012
Deadline for Respondents to File Responses: Novernber 19, 2012
Deadline for Petitioner’s Replies: December 19, 2012

so oRI)EREI) uni /’=*(day ofJuly 2012.

RoYUE C. LAMBERTH
Chief Judge
United States District Court